Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A request for continued examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office Action pursuant to Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR § 1.114.  Applicants’ submission filed on 23 July 2021 has been entered.
Status of the Claims 
Applicants’ Request for Continuing Examination, filed on 23 July 2021, is hereby acknowledged.  At the time of filing, claims 1 - 10 were pending, claims 8 - 10 having been previously withdrawn as being directed to non-elected subject matter.  Applicants’ filing amended claims 7 and 8, canceled claims 1 – 6, and added new claim 11.  Consequently, claims 7 and 11 are available for active consideration.
REJECTIONS WITHDRAWN
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection set forth in the Action of 25 March 2021 is hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112 
The following are quotations of the sections of 35 U.S.C. § 112 used in the rejections set forth  below:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7, and claim 11, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Applicants have amended claim 7 to recite a new limitation directed to the preparation of an electrospinning solution comprising “separately dissolving polycaprolactone, gelatin and type I collagen in trifluoroethanol.”  Neither the specification nor the claims as filed provide support for a solution preparation process that comprises the separate preparation of three different solutions that are used in the preparation of the electrospinning solution.
In looking to Applicants’ specification, the Examiner notes that, on p. 3, ll. 6 – 7, Applicants disclose a method step comprising “dissolving polycaprolactone, gelatin and type I collagen in trifluoroethanol, respectively.”  See also Ex. 1 (p, 5, ll. 10 – 11).  The Examiner further notes that 
Claim 7, and claim 11, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b) 
as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
Applicants have amended claim 7 to recite a new limitation directed to the preparation of an electrospinning solution comprising “separately dissolving polycaprolactone, gelatin and type I collagen in trifluoroethanol.”  However, despite a reasonable interpretation of the new limitation as being directed to the separate preparation of three different solutions, it is the Examiner’s position that the claimed step of Applicants’ method lacks the recitation of an essential step, such step being the mixing of the three separate solutions to form the claimed electrospinning solution.  See MPEP § 2144.IV.C (“See also In re Burhans, 154 F.2d 690, 69 USPQ 330 CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.”).

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 7 and 11 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2006/0204441 A1 to Atala, A., et al., claiming priority to 11 March 2005 (“Atala ‘737”), in view of US 9,905,524 to Warnke, P., claiming priority to 11 October 2011 (“Warnke ‘524”), as evidenced by Applicants’ specification, and US 2010/0106233 A1 to Grant S., et al., claiming priority to 18 September 2008 (“Grant ‘233”).
The Invention As Claimed 
	Applicants claim a method for preparing a gel fiber composite scaffold material, the method comprising the steps of preparing an electrospinning solution by separately dissolving polycaprolactone, gelatin and type I collagen in trifluoroethanol, and stirring for 3 to 6 hours to prepare a polycaprolactone solution with a mass fraction of 10 to 20%, a gelatin solution with a mass fraction of 10 to 15%, and a type I collagen solution with a mass fraction of 5 to 10%, performing high-voltage electrospinning using the polycaprolactone solution, gelatin solution and type I collagen solutions as raw materials to obtain an electrospun film, wherein the conditions for electrospinning are as follows: voltage of 15 to 20 kV, electrospinning distance of 10 to 20 cm, 12G-type electrospinning needle, and electrospinning time of 10 to 60 min, preparing a phase separation solution] by separately preparing a 1M water-soluble carbodiimide solution and a 1M N-hydroxysuccinimide solution, and completely mixing the two solutions in equal volume, diluting 10 times to give the phase separation solution, and soaking the electrospun film in the phase separation solution for at least 20 minutes, and washing with pure water to obtain the gel fiber composite scaffold material, wherein the phase separation solution is further mixed with a sodium hyaluronate aqueous solution having a mass fraction of 1% in a volume ratio of 1:1.
Application of the Cited Art to the Claims 
It would have been prima facie obvious before the filing date of the claimed invention to prepare matrices for controlled delivery of at least one therapeutic or biological agent to a target site in a subject comprising an electrospun matrix having a three-dimensional ultrastructure of interconnected fibers and pores, wherein the electrospun matrix can comprise at least one natural polymeric component, and at least one synthetic polymer, wherein the molecular weight of the polymers, and other parameters, can be varied to form electrospun materials with characteristics that are particularly adapted for specific applications, wherein the electrospinning process can also be modified by using mixed solutions (for example, materials along with substances such as cells, growth factors, or both) in the same solution to produce fibers composed of electrospun compounds as well as one or more substances to produce a “blend,” wherein the appropriate electrospinning settings are a voltage of 10-100 kV potential, a pH of 7.0 to 8.0, temperature at 0 to 40° C, and a distance from the container to the grounded plate of from about 1 cm to about 100 cm, wherein the natural component, in addition to type I collagen, comprises gelatin and hyaluronic acid, wherein the synthetic material comprises polycaprolactone, wherein ratios of the natural and synthetic components may be tailored to fit the application, wherein the components to be electrospun are present in the solution at concentrations between 0 and about 1.000 g/mL, or at a total concentration between 10 – 15% w/v, wherein 2,2,2-trifluoroethanol (TFE) is the solvent for the electrospinning solutions, wherein the electrospun matrix can be cross linked to increase its stability and strength using EDC (1-ethyl-3(3-dimethly aminopropyl)carbodiimide) and sulfo-NHS (N-hydrocyl-sulfo-succinimide) in MES/EtOH, at a pH of from 4.0 to 8.0, and temperatures from 0° C to 25° C, with mixing for two ee ¶[0145]).  Thus, given that the electrospinning solution disclosed in Atala ‘441 comprises type I collagen, gelatin, PCL, and hyaluronic acid, it would have been prima facie obvious to either treat [cross-link] the electrospun material post-formation, as claimed in claim 11, or to include the cross-linking chemistry with the electrospinning solution, consistent with the teachings of Atala ‘441.
Further in this regard, although Atala ‘441 do not explicitly teach the use of a “phase separation solution” to convert the electrospun fibers to scaffold material, it is the Examiner’s as evidenced by Applicants’ specification, at p. 2, ll. 28 – 31, disclosing the use of N-hydroxysuccinimide, and Grant ‘233).
With respect to the limitation recited in claim 1 directed to the concentrations of reagents in the “phase separation” solution, as well as those recited in claims 2 and 5, the Examiner notes that the cited references do not disclose concentrations for EDC and NHS that read directly on the claimed limitations, in that they are expressed in units expressed per mass of collagen.  It is the Examiner’s position, however, that the disclosed ranges of relative loadings taught in, if expressed in units corresponding to those used in the limitations in question, would encompass, or significantly overlap, the claimed ranges.  As such, the teachings of the reference would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In the alternative, or in addition, regarding the quantitative limitations recited in claim 7, it is the Examiner’s position that the mass ratios and relative concentrations for the claimed components amount to nothing more than result-effective variables, the optimization of which would be well within the capability of one of ordinary skill in the relevant art, particularly in light of the teachings of the cited art to the effect that polymer solution properties, applied electrical potential, polymer molecular weight, polymer solution flow rate, distance between spinner and collector, ambient parameters (e.g. humidity, air velocity, temperature) and motion of the collecting target can be altered to form fibers of controlled fiber distribution, diameter and See MPEP § 2144.05 II. A.
With respect to the newly added limitation recited in claim 7, the limitation directed to preparing an electrospinning solution by separately dissolving polycaprolactone, gelatin and type I collagen in trifluoroethanol, the Examiner notes that Warnke ‘524 discloses embodiments both where the components of the electrospinning solution are simultaneously dissolved in the selected solvent, and where separate solutions of each component are prepared and then mixed to form the electrospinning solution, consistent with claim 7.  It is the Examiner’s position that it would have been prima facie obvious to the skilled practitioner to prepare the electrospinning solution by either method.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 7 and 11 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ remarks submitted 23 July 2021, but does not find them persuasive, to the extent still relevant, in light of the new grounds of rejection set forth above.  For example, Applicants’ initial arguments are directed to the alleged deficiencies of Francis ‘690, the previous primary reference, which reference is not cited in the new grounds of rejection set forth above.  Furthermore, Applicants’ arguments with respect to the secondary references are directed to references that ae no longer cited in the above rejection.
	Applicants also argue that their invention provides unexpected advantages over the cited art, alleging that the cited references “[do] not give any enlightenment on how to process the film to obtain the fibrillated gel network structure, nor how to adjust the ratio and concentration of However, the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Consequently, based on the above discussion, Applicants’ arguments are unpersuasive, and claims 7 and 11 stand rejected as set forth herein.
NO CLAIM IS ALLOWED.  
9.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONCLUSION
10.	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	
	/DAVID J BLANCHARD/              Supervisory Patent Examiner, Art Unit 1619